Citation Nr: 1718476	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  12-23 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for rotting and decaying teeth, claimed as secondary to medications taken for service-connected posttraumatic stress disorder (PTSD), for compensation purposes.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1971 to August 1974 and from February 1976 to February 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon. 

The Veteran initially requested in his August 2012 substantive appeal form (VA Form 9) that a Travel Board hearing be scheduled.  Accordingly, a Travel Board hearing was scheduled to take place in March 2016 at the Portland RO. The Veterans Appeals Control and Locator System (VACOLS) shows that the Veteran notified VA on the date of the scheduled hearing that he wished to cancel the hearing and he did not appear at the hearing.  Neither the Veteran nor his representative has made a renewed hearing request.  Thus, the hearing request is withdrawn.  See 38 C.F.R. § 20.704 (2016).

This case was previously before the Board in May 2016, at which time the Board characterized the issue as entitlement to service connection for rotting and decaying teeth, claimed as secondary to medications taken for service-connected PTSD.  However, VA laws and regulations entitle a veteran to VA outpatient dental treatment if he or she has service-connected disabilities rated at 100 percent by schedular evaluation.  See 38 U.S.C.A. § 1712 (West 2014); 38 C.F.R. § 17.161(h) (2016).  A review of the record shows that the Veteran is currently in receipt of a 100 percent schedular rating for his service-connected disabilities, and, thus, he is eligible to receive any needed VA dental outpatient treatment under 38 C.F.R. § 17.161(h).  Accordingly, the Board determines that his current appeal should be re-characterized and is more accurately stated as listed on the title page of this decision.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.



FINDINGS OF FACT

1.  The Veteran does not have a current dental disorder that qualifies for VA disability compensation purposes stemming from his active duty service.  

2.  The Veteran's current dental disorder is not caused or aggravated by his service-connected PTSD disability, including his use of medication to treat this psychiatric disability.  


CONCLUSION OF LAW

The criteria for service connection for rotting and decaying teeth, claimed as secondary to medications taken for service-connected PTSD, for compensation purposes have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310, 3.381, 4.150, 17.161 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

In May 2016, the Board remanded the case to ask the Veteran to identify any outstanding private and VA treatment records since November 2014, for a VA examiner to provide an addendum VA medical opinion, and for VA to issue a supplemental statement of the case (SSOC) if any benefit was denied by the RO.  There was substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran contends that he has a current dental disorder that should be compensable.  Specifically, in February 2010, the Veteran asserted that his decaying teeth were caused by medication he takes for his service-connected PTSD disability. 

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

In the VA benefits system, dental disabilities are treated differently from medical disabilities.  VA regulations provide that treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment, not for compensation purposes.  38 C.F.R. § 3.381(a).  The exceptions to this general rule are listed under 38 C.F.R. § 4.150, Diagnostic Codes (DCs) 9900 through 9916.  Missing teeth may be compensable for rating purposes only where there is bone loss through trauma or disease such as osteomyelitis.  See 38 C.F.R. § 4.150, DC 9913 (2016).  However, the Note immediately following states that "these ratings apply only to bone loss through trauma or disease such as osteomyelitis and not to the loss of the alveolar process as a result of periodontal disease, since such loss is not considered disabling."  Id.  The U.S. Court of Appeals for the Federal Circuit defines "service trauma" as "an injury or wound produced by an external physical force during the service member's performance of military duties."  Nielson v. Shinseki, 607 F.3d. 802, 808 (Fed. Cir. 2010).  This definition may encompass unintended results of treatment due to medical malpractice; however, it excludes the intended result of proper medical treatment.  Id.

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

The Veteran does not have a current dental disorder that qualifies for VA disability compensation purposes that is due to his active duty service.  Although multiple VA medical records, including November 2014 and July 2016 VA examination reports and 2011 VA dentistry notes, show that the Veteran has had missing teeth, including teeth numbers 1, 14, 16, 17, 19, 23, 24, 25, 26, 31, and 32, during the appeal period, these missing teeth were not caused by bone loss due to service trauma or disease such as osteomyelitis.  See 38 C.F.R. § 4.150, DC 9913.  While the Veteran's service treatment records show that he was treated for various carious and missing teeth in service, to include in January 1977 and August 1979, the record does not indicate that he suffered any bone loss due to service trauma or disease or that this in-service dental treatment resulted in any unintended results due to medical malpractice.  Moreover, the Veteran denied any combat or active duty-related dental trauma in a November 2014 VA examination report.  Likewise, a July 2016 VA examiner noted that the Veteran's tooth loss and dental caries were noted and treated over an extended period of time, both during and after his active duty service.  This examiner concluded that the Veteran did not have any mandible, maxilla, and teeth disorders, including anatomical loss or bony injury, which were not due to edentulous atrophy or loss of the alveolar process as a result of periodontal disease.  

In fact, the Veteran does not contend that his current dental disorder stems from his active duty service.  Rather, he asserts that his current dental symptoms are due to dry mouth that was caused by his use of medication for service-connected PTSD.  Specifically, in a January 2010 statement, the Veteran noted that he was told by his representative that he is entitled to VA dental treatment care due to his 100 percent combined disability rating but he did not want to wait months for a dental appointment.  He contended in a May 2010 statement that he had accelerated tooth decay due to dry mouth caused by PTSD medication.  In an April 2010 statement, the Veteran endorsed symptoms of constant bad breath and dry mouth due to anti-depressant medications and he again asserted that his use of these medications caused damage to his teeth.  

In a September 2014 statement, the Veteran's representative also asserted that side effects of the Veteran's PTSD medication, such as Paxil and Zoloft, caused his dry mouth symptoms, which can cause a lack of saliva and tooth decay.  The representative cited to an Internet article for these assertions.  

Multiple private and VA treatment records since August 1987 show that the Veteran has used multiple prescription medications for his acquired psychiatric disorders, including Wellbutrin, Celexa, Zoloft, Citalopram, Serzone, Nortiptylene, Trazadone, Imipramine, Prozac, Paxil, and Risperidone.  Additionally, several medical treatment records, including a November 1993 private mental health record, show the Veteran's complaints of dry mouth caused by medication use.   

In November 2014, the Veteran was afforded a VA examination during which the examiner noted multiple missing teeth following an in-person dental examination.  The Veteran denied ever having suffered any combat or active duty-related dental trauma.  He also told the examiner that he knew that he was already eligible for comprehensive and repeat dental care due to his combined schedular disability rating.  Following a physical examination, review of the Veteran's claims file, and consideration of the Veteran's self-reported symptoms and history, the examiner concluded that the Veteran had no basis for service connection for his current tooth loss symptoms.  The examiner explained that the Veteran's tooth loss was secondary to inadequate oral hygiene and failure to seek appropriate dental health care.  The examiner also noted that the Veteran was seeking service connection for a dental disorder in order to speed up his dental treatment, which he knew he was eligible for due to his 100 percent disability rating.  

Similarly, a July 2016 VA examiner came to the same conclusion regarding the etiology of the Veteran's dental symptoms.  During the examination, the Veteran was again noted to be eligible for VA dental care due to his combined schedular disability rating.  In fact, the examiner noted that the Veteran was receiving current VA treatment for his dental symptoms at a VA medical facility.  The examiner also noted that the Veteran's tooth loss and dental caries were noted and treated over an extended period of time, both during and after his active duty service.  The examiner explained that there was no singular event or time in which the majority of the Veteran's dental decay and tooth loss occurred.  This examiner agreed with the November 2014 VA examiner's opinion that there was no evidence that the Veteran's tooth loss and history of tooth decay represented a service-connected event and that these symptoms were instead due to his lack of oral hygiene and failure to seek prompt routine dental care.  

In a November 2016 addendum VA medical opinion, the July 2016 VA examiner concluded that it was less likely than not (less than 50 percent probability) that the Veteran's current tooth loss and caries were proximately due to or the result of the Veteran's service-connected PTSD.  The examiner explained that the Veteran's tooth loss and continual dental caries were noted in his service treatment records and in records after his active duty service.  The examiner noted that the evidence does not show that the Veteran's oral condition was healthy prior to the initiation of PTSD medication and that caries and tooth loss were noted prior to the Veteran's taking of those medications.  The examiner opined that it was far more likely that the Veteran's current oral problems were due to a noted pattern of neglected oral hygiene.  The examiner further explained that while PTSD medication can cause dry mouth, and dry mouth can contribute to dental caries, in most cases, caries and tooth loss can be minimized, if not outright prevented, by attention to personal oral hygiene and regular professional care.  The examiner noted that the evidence did not show that the Veteran made efforts to maintain his personal and professional oral care; therefore, the examiner concluded that it is not prudent to assume that the Veteran's oral breakdown was a result of his PTSD medication.  

Given the abovementioned evidence, the Board finds that the Veteran's current dental disorder is not caused or aggravated by his service-connected PTSD disability, including his use of medication to treat this psychiatric disability.  The Board has considered the Veteran's lay assertions that his current symptoms are due to his PTSD medication use.  While the Veteran is competent to report symptoms that he perceived through his own senses, such as tooth loss or tooth cavities, he is not competent to offer an opinion as to an etiology of these dental symptoms.  Tooth decay and tooth loss require specialized training for a determination as to causation and progression, and are therefore not susceptible to lay opinions on etiology or aggravation.  Thus, the Veteran is not competent to render an opinion or attempt to present lay assertions to establish etiology of these dental symptoms.  

The claims file includes an Internet article submitted by the Veteran's representative in September 2014, which noted that certain medications used to treat psychiatric disorders can cause dry mouth, a lack of saliva, and tooth decay.  The probative value of this article is diminished by the fact that its findings and opinions were not based on the Veteran's specific medical history and findings.  Of more probative value are the medical opinions of the November 2014 and July 2016 VA examiners, who determined that all of the Veteran's tooth loss is secondary to his inadequate oral hygiene and failure to seek appropriate dental health care.  Moreover, in a November 2016 addendum VA medical opinion, the July 2016 examiner explicitly determined that the Veteran's current dental health symptoms were related to his history of lack of personal and professional dental care and were not related to his PTSD medication use even after acknowledging that PTSD medications can cause dry mouth that caused dental caries.  The Board finds these examiners' opinions to be highly probative evidence because of the examiners' expertise, training, education, proper support and explanations, and thorough reviews of the claims file and the Veteran's self-reported symptoms.

Because the probative evidence does not show that the Veteran has a current dental disorder that qualifies for VA disability compensation purposes stemming from his active duty service, or that his current dental disorder is caused or aggravated by his service-connected PTSD disability, the necessary elements of direct and secondary service connection are not met.  Accordingly, as the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for rotting and decaying teeth, claimed as secondary to medications taken for service-connected PTSD, for compensation purposes is denied.



____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


